Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 1-14, 35-38, and 50-55
Species II: Figures 15-19 and 42-45
Species III: Figure 39
Species IV: Figure 46
Species V: Figure 47
Species VI: Figure 48
Species VII: Figure 49
Species VIII: Figures 56-62
Species IX: Figures 63-64
Species X: Figures 65-67
Species XI: Figures 68-70
Additionally, this application contains multiple sub-species directed towards one or more of the species set forth above.
The sub-species are as follows:
Sub-Species I: Figures 50-51
Sub-Species II: Figures 52-53
Sub-Species III: Figures 54-55
Sub-Species IV: Figures 25-28
Sub-Species V: Figures 29-30
Sub-Species VI: Figures 31-32
Sub-Species VII: Figures 33-34
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1-12 appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XI lack unity of invention because even though the inventions of these groups require the technical feature of a hole saw device comprising a motive force, a base plate, cutters, and a locking mechanism to mount the base plate to the cutters these elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art.  The written opinion of the international search authority lays out that claim 1 is taught by US-3266346-A.  The existence of references demonstrating that one or more generic claims lack novelty establishes that the groups do not relate to a single inventive concept.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722